Exhibit 10.2

 

LOGO [g405591g58q37.jpg]

Supplemental Agreement

to Managing Director Agreement

Dear Christian,

You have been employed by Sapient GmbH since 29 May 2000, holding the position
of a Managing Director. The terms of your employment are governed by that
certain Managing Director Agreement, between you and Sapient GmbH, Kellerstraße
27, 81667 München (“Sapient GmbH”), dated 27 August 2010 (the “2010 Agreement”).

As agreed with you, you will be taking over the responsibility of Business Lead
for SapientNitro Asia Pacific. As a result, on or about the date hereof, you
will enter into an employment contract with Sapient Consulting (Singapore)
Private Limited, 158 Cecil Street #03-01, Singapore 069545 (“Sapient Singapore”)
to govern the terms of such employment (such contract, the “Singapore
Contract”). In contemplation of your entry into the Singapore Contract, this
Supplemental Agreement (the “Supplemental Agreement”) hereby amends the 2010
Agreement as set forth below.

I. Duration

This Supplemental Agreement is effective 9 July 2012 and shall expire on
15 August 2014 (such duration, the “Term”). This Term corresponds with your
international relocation to Singapore (the “Assignment”). If, however, your
employment with Sapient Singapore terminates prior to 15 August 2014 in
accordance with the Singapore Contract, this Supplemental Agreement will also
terminate. In either case, the date on which this Supplemental Agreement
terminates shall be referred to herein as the “Termination Date.” Immediately
following the Termination Date, the terms of your employment shall again be
exclusively governed by the 2010 Agreement.

 

1



--------------------------------------------------------------------------------

LOGO [g405591g58q37.jpg]

 

II. Suspension of 2010 Agreement

During the Term, the mutual duties resulting from the 2010 Agreement will be
dormant. This affects the mutual main duties (work performance and
remuneration), which will be suspended. However, this does not affect accessory
duties (e.g., obligation of secrecy, non-competition obligation); thus, these
accessory duties will remain in force. Furthermore, the obligations set forth in
that certain Change in Control Severance Agreement among Sapient Corporation,
Sapient GmbH, and you, dated 26 April 2010, shall remain in full force and
effect during the Term.

Notwithstanding the foregoing, during the Term, you will remain registered as a
Managing Director of Sapient GmbH in the commercial register. As a registered
Managing Director, you have to comply with the statutory duties resulting from
the Limited Liability Companies Act and other relevant laws. However, since your
work performance obligation to Sapient GmbH will be suspended, the remaining
Managing Director of Sapient GmbH will manage the operational business and take
over the respective tasks during your Assignment to Singapore. Your remaining
obligations as a Managing Director shall be exclusively compensated by the
remuneration paid by Sapient Singapore; Sapient GmbH shall not be obliged to pay
additional compensation as the remuneration duty will be suspended for the
duration of your Assignment. During your Assignment, you will continue to
receive the pension contributions and health care contribution set forth in the
2010 Agreement.

III. Re-Entry Clause

On the Termination Date, Sapient GmbH will re-assign to you a position
comparable in terms of required qualifications, responsibility and remuneration
to the occupation and position you held before the Assignment. This shall apply
unless Sapient GmbH has the opportunity to assign to you a higher position. As
noted in Section I above, immediately following the Termination Date, the terms
of your employment shall again be governed exclusively by the 2010 Agreement.

In the event of a termination of the Singapore Contract by Sapient Singapore
with immediate effect on any grounds that do not justify termination with
immediate effect under the 2010 Agreement by Sapient GmbH pursuant to § 626 of
the German Civil Code, Section 2 (3) and 13 (8) of the 2010 Agreement shall
apply. Thus, you will not be entitled to the bonus payment as defined in
Section 7 (3) (a) of the 2010 Agreement if Sapient GmbH terminates your
employment.

 

2



--------------------------------------------------------------------------------

LOGO [g405591g58q37.jpg]

 

Furthermore, Sapient GmbH may waive its rights under the agreed post-contractual
non-compete clause pursuant to Sec. 13 (8) of the 2010 Agreement.

IV. Miscellaneous

This Agreement shall be governed by German law.

 

Place: Munich      Place: Dusseldorf Date: 4 July 2012      Date: 5 July 2012
/s/ Markus Ruhl      /s/ Christian Oversohl

Signed on behalf of Sapient Holdings

Luxembourg S.à r.l.

its shareholder representative,

Mr. Markus Ruhl,

General Manager

    

Dr. Christian Oversohl

Managing Director

 

3